Gtiyew, J.
i Evidence’ of aeSint personh:hadmissibuity. — I. We first notice appellant’s objections to testimony, and first his objections to the record anT decree in the case of Snell v. Lindley. Their admissibility depends upon whether they sustain the plea of former adjudication. This question will be considered in connection with the rulings of the court on the motion for verdict. The testimony of Richard Snell was as to conversations between defendant and Mrs. Meservey. Plaintiff is asking to recover for money paid Mrs. Meservey in redemption of the lands in question from tax sale to her. Defendant claims that the purchase at tax sale was.with his money, and under such circumstances that the money paid by plaintiff was not for his use or benefit. In view of the relations of Mrs. Meservey to the transactions, as fully appears elsewhere, and that the conversation occurred while the case of Lindley v. Mrs. Meservey was pending,' we think this testimony was competent and admissible.
a. appeal: mo-diets :flwhat1’’ revmwabie. II. Question is made as to what may be considered on this appeal; plaintiff contending that it is only as to the defenses of former adjudication, and defendant that it is to both defenses set up ^g answer> Plaintiff relies upon Colfax Hotel Co. v. Lyon, 69 Iowa, 686. The distinction *109between this case and that is obvious. In that, but one point was decided adversely to the appellant. In this, the appellant assigns as error not only the sustaining of defendant’s motion for verdict, but the overruling of plaintiff’s objection to testimony, his motion for verdict, and his motion for new trial. If _this appeal was from the ruling on defendant’s motion alone, the case would be different from that cited, in that this motion is upon the single ground, “upon the records and evidence submitted,” while in that the motion was upon three distinct grounds. This motion is on a record showing the issues, and the evidence introduced thereunder. It is sustained generally, and hence a review of the ruling involves the inquiry whether, under the pleadings and the evidence, the court erred in refusing to direct a verdict for the plaintiff, and in directing it for the defendant.
3. rormep. vriiaifis not?: evidence. III. We next inquire whether the record and decree in Snell v. Lindley, admitted in evidence, shows a former adjudication. The'issue herein is Whether the money paid by the plaintiff to redeem from the tax sales, or either of them, was for the use and benefit of the defendant, Snell; or, in other words, whether it was paid under such circumstances as that a request for its payment will be inferred. “ To ascertain whether a former judgment is a bar to future litigation, the criterion is, was the same vital matter directly in issue and determined ? * *' * If there be any uncertainty on this head in the record, the whole subject-matter of the action will be at large, and open to a new contention, unless this uncertainty be removed by extrinsic evidence showing the precise point involved and determined.” 1 Herm. Estop, sec. 111. In the former case, this defendant, Snell, asked to be protected by injunction, and quieted in his title as against Lindley’s judgment against But-. terworth. Lindley answered the allegations in the petition, and alleged in his answer that he had paid five hundred dollars to protect the lands from tax titles, and asking that they be decreed a special lien on the land. *110Lindley did not make his claim in the form of a cross-bill;. nor did he ask personal judgment against this defendant, but only for a lien against the land. The legal title to the lands was in Butterworth, in trust for Snell, Meservey and himself, in equal interests. Hence, Lindley’s demand for a lien was against Meservey and Butterworth as much as against Snell. The decree is silent as to this claim of Lindley’s. It cannot be said from this record and decree that the same vital matter was directly in issue and determined in that case as is presented in this. The silence of the decree leaves it uncertain that this issue was determined, even if it was certain that it was raised in the pleadings. Our conclusion is that the record and decree do not sustain the plea of former adjudication.
4. tax sale: recovery™/ money paid, IY. The general rule is that one person cannot make another his debtor by paying his debts without his request or assent. Yet a requestor .assent may be inferred under some circumstances, as where one person is compelled to pay money which another is under legal obligation to pay, or where one in good faith, because of a statutory obligation resting on him, or because public policy requires, pays money another is under legal obligation to pay. Goodnow v. Moulton, 51 Iowa, 557. The plaintiff does not ask to recover the money paid by him to redeem from tax sales because of any expressed promise, request or assent of the defendant, but upon the grounds that such request and assent will be inferred from the circumstances. The circumstance especially relied upon is that the payments were for the use and benefit of the defendant. We think it is not shown that the defendant was indebted to any one on account of the tax sale in the name of Mrs. Meservey. The legal title of the land sold was in Butterworth, in trust . for Snell, Meservey and himself, in equal' interests. The obligation to pay taxes rested alike on each, and neither could acquire a tax title as against the others, but either paying taxes was entitled to contribution *111from the others. Meservey bid in the land at tax sale, and took a deed in his wife’s name; she not knowing of it, nor contributing to the purchase. • She took no title to herself by the deed. If it vested her with any title it was in trust for the owners, and subject to be canceled at any time. It was as if Meservey had taken the tax deed himself. Clearly, neither owner was' bound to redeem from his cotenant, nor from one holding a tax title in trust for the owners. Their liability to each other could only be determined by an accounting. It is contended that Snell furnished Meservey money to pay the taxes. As Meservey was under equal obligation with Snell to pay the taxes, we think it is immaterial whether Snell furnished money or not, except as that would affect an accounting between them. If Meservey paid, taxes, or made the purchase, with his own money, that would not create an indebtedness from Snell, unless on an accounting the balance was in Meservey’s favor. There never was an accounting, and no evidence whatever that Snell was indebted in any sum to either Mr. or Mrs. Meservey. It does not appear that either had any claim that could have been enforced against Snell.
The plaintiff paid $48.15 to redeem from tax sale to Richard Snell, a stranger to the title. The privilege of redeeming .was alike to each owner, but neither was bound to redeem. They might waive their right to redeem. They were not under any legal or statutory obligation, nor did public policy require that they should redeem from that tax sale. Richard Snell had no money demand that he could enforce against the defendant on account of the.tax sale. Hence there was no indebtedness. The plaintiff was not compelled to pay either of the sums paid by him. The decree in Lindley v. Butterworth was permissive, not compulsory.
Entertaining the views expressed, we think the' judgment of the district court should be
Affibmed.